I concur in the judgment of reversal and remanding for a new trial for the further reason that the record indicates the trial judge participated in the proceedings to such an extent that the parties were precluded from having a fair and impartial trial.
The Supreme Court in the cases of State v. Lawrence, 162 Ohio St. 412, and Surgeon v. Surgeon, 165 Ohio St. 233, warned the trial judges against the court's interference in the conduct of the trial and particularly the interrogation of witnesses, and, on the basis of these cases, I believe that a new trial must be ordered. *Page 353